UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB (Mark One) [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 033-01289-D Chapeau, Inc. (Name of small business issuer in its charter) Utah (State or other jurisdiction of incorporation or organization) 87-0431831 (I.R.S. Employer Identification No.) 1190 Suncast Lane, Suite 2, El Dorado Hills, California (Address of principal executive offices) 95762 (Zip Code) Issuer's telephone number (916) 939-8700 Securities registered under section 12(b) of the Exchange Act:None. Securities registered under section 12(g) of the Exchange Act:None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. x Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNox Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x The Issuer's revenues for its most recent fiscal year were $1,343,007. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the issuer as of September 21, 2007 was approximately $46,931,874. As of
